Exhibit 10.2.2

CONFIDENTIAL TREATMENT MATERIAL

 

EXTENSION OF CONFIDENTIAL TREATMENT REQUESTED:  Certain identified information,
marked by [***], has been excluded from the exhibit because it is both (i) not
material and (ii) would likely cause competitive harm to the Company, if
publicly disclosed.  An extension of confidential treatment for such information
has been requested.  An unredacted version of this document has been filed
separately with the Securities and Exchange Commission (the “Commission”).

 

THIRD AMENDMENT

 

This Third Amendment (“Third Amendment”) is entered into effective March 31,
2016 (the “Third Amendment Effective Date”) by and between Incyte Corporation
(“Incyte”), a Delaware corporation having an office at 1801 Augustine Cut-off,
Wilmington, DE 19803, and Eli Lilly and Company (“Lilly”), an Indiana
corporation having an office at Lilly Corporate Center, Indianapolis, IN 46285.

RECITALS

A.   Incyte and Lilly are parties to (i) a License, Development and
Commercialization Agreement, effective December 18, 2009, (ii) an Amendment,
effective June 22, 2010, and (iii) a Second Amendment, effective August 1, 2011,
pursuant to which Incyte has granted Lilly an exclusive License to develop and
commercialize Licensed Compounds and Licensed Products in the Field (such
Agreement, as so amended, the “Agreement”).

 

B.   The Parties now desire to further amend the Agreement by excluding
Ruxolitinib (as defined below) for use in the Graft-Versus-Host Disease Field
(as defined below) from the prohibition in Section 2.6 against Incyte Developing
or Commercializing JAK2 Inhibitor Compounds in the Field in exchange for certain
payments by Incyte and the waiver by Incyte of its Co-Promotion Option.

 

C.   Unless otherwise defined herein, all capitalized terms appearing in this
Third Amendment shall have the meaning set forth in the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.    “Graft-Versus-Host Disease Field” means the treatment, control,
management, mitigation, prevention or cure of all graft-versus-host disease
Indications as defined in subsections 279.50 through 279.53 of the International
Classification of Diseases, Ninth Revision, Clinical Modification (ICD-9-CM) as
set forth in Exhibit A to this Third Amendment.  [***]

 

2.    “Ruxolitinib” means Incyte’s proprietary JAK2 Inhibitor known as
ruxolitinib.

 

 







CONFIDENTIAL TREATMENT MATERIAL

 

3.    Section 2.6(a) (LICENSES; Non-Compete) and Section 2.6(b) (LICENSES;
Non-Compete) of the Agreement shall not apply to Development or
Commercialization of Ruxolitinib by Incyte, its Affiliates, licensees or
sublicensees for use in the Graft-Versus-Host Disease Field.

 

4.    Incyte shall pay to Lilly the following payments:

 

a.    A one-time, non-creditable, non-refundable payment of $35,000,000 within
[***];

 

b.    A one-time, non-creditable, non-refundable milestone payment of
$20,000,000 within [***] after Incyte, [***] Regulatory Approval from the FDA of
Ruxolitinib in the Graft-Versus-Host Disease Field; and

 

c.    A one-time, non-creditable, non-refundable milestone payment of [***].

 

5.    In no event may Lilly hold back any amount of any triggered and owing
Lilly milestone or royalty payment under the Agreement as an escrow or otherwise
in anticipation of any of the payments due and owing or to become due and owing
from Incyte under this Third Amendment.  Similarly, in no event may Incyte hold
back any amount of any triggered and owing Incyte upfront or milestone payment
under this Third Amendment as an escrow or otherwise in anticipation of any of
the payments due and owing or to become due and owing from Lilly under the
Agreement.

 

6.    For clarity, the Parties acknowledge that the Graft-Versus-Host Disease
Field is within the Inflammatory Disease Field and the Licensed Field, and that
this Third Amendment does not alter this fact or restrict Lilly from Development
or Commercialization of any Licensed Compound for use in the Graft-Versus-Host
Disease Field.

 

7.    Section 5.4 (COMMERCIALIZATION; Co-Promotion) of the Agreement is hereby
deleted and replaced in its entirety with “[RESERVED]”.  The Table of Contents
of the Agreement is hereby appropriately revised to reflect such deletion, the
reference to “Co-Promotion Option” in the “Additional Definitions” section of
the Agreement is deleted, and Section 2.6(g)(iii) (LICENSES; Non-Compete)
(relating to termination of the Co-Promotion Option)  of the Agreement is hereby
deleted.

 

8.    The provision for notices to Incyte in Section 13.5 of the Agreement is
hereby amended and restated to read in its entirety as follows:

 

“Notices to Incyte shall be addressed to:

 

Incyte Corporation
1801 Augustine Cut-Off
Wilmington, DE 19803
Attn: President and CEO
Facsimile No.: [***]





[***] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.    

 



CONFIDENTIAL TREATMENT MATERIAL

 

With a copy to:

 

Incyte Corporation
1801 Augustine Cut-Off
Wilmington, DE 19803
Attn: General Counsel
Facsimile No.: [***]”

 

9.    All other terms and conditions of the Agreement shall remain in full force
and effect.

 

10.  Any disputes regarding this Third Amendment shall be dealt with in
accordance the provisions of ARTICLE XII (Dispute Resolution) of the
Agreement.  The provisions of ARTICLE XIII (Miscellaneous) of the Agreement
shall apply to this Third Amendment as if repeated herein.

 

[remainder of page intentionally left blank]

 

 



[***] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.    

 



CONFIDENTIAL TREATMENT MATERIAL

 

 

IN WITNESS WHEREOF, the parties by their respective authorized representatives
have executed this Third Amendment as of the Effective Date.

/s/ David A. Ricks

Name: David A. Ricks

Title: President, Lilly Bio-Medicines

 

 

/s/ Hervé Hoppenot

Name: Hervé Hoppenot

 

 

ELI LILLY AND COMPANY

By:     /s/ David A. Ricks

           Name: David A. Ricks

           Title: President, Lilly Bio-Medicines

    

INCYTE CORPORATION

By:       /s/ Hervé Hoppenot

Name: Hervé Hoppenot

Title: President and Chief Executive Officer

 





 

 



CONFIDENTIAL TREATMENT MATERIAL

 

Exhibit A

 

Graft-Versus-Host Disease Field (ICD-9-CM)

 

279.50 Graft-versus-host disease, unspecified (including prophylaxis of
Graft-versus-host disease)
279.51 Acute graft-versus-host disease
279.52 Chronic graft-versus-host disease
279.53 Acute on chronic graft-versus-host disease

 



 

 

